Citation Nr: 1734621	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  08-00 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for chondromalacia with arthritic changes, left knee.

2. Entitlement to an evaluation in excess of 10 percent for chondromalacia with arthritic changes, right knee.

3. Entitlement to an evaluation in excess of 10 percent for status post arthroscopy with meniscal debridement and multiple chondroplasties, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. An, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1960 to January 1963 and from March 1964 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued a 10 percent rating for both knees.  In March 2006, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in October 2007.  The Veteran filed a Substantive Appeal (VA Form 9) in January 2008 and waived his right to a hearing.

The claim was previously remanded by the Board in January 2012, December 2013 and again February 2017 for further evidentiary development.

This appeal was processed using the Virtual VA and Veteran Benefit Management System (VBMS) paperless claims processing systems. Any future consideration of this Veteran's case should take into consideration the existence of both electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Pursuant to the Board's February 2017 remand, VA initiated an examination request and contacted the Veteran to schedule an examination for claimed disabilities but the Veteran declined an examination at the time as he was scheduled for a lung cancer surgery.  See February 2017 Correspondence.  Subsequently, VA sent a letter informing the Veteran that he refused to schedule an examination due to surgery and inquired if he wanted to reschedule the examination for a later time. See March 2017 Correspondence.  The record does not indicate a response from the Veteran or that a request to reschedule was submitted.  

Under 38 C.F.R. § 3.655(b), if a Veteran does not appear at a scheduled VA examination that is required in order to adjudicate a claim, VA may proceed with the adjudication of the claim.  The regulation states that when the examination is scheduled in conjunction with a claim for increase, as is the case in the instant appeal, failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. § 3.158. Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655(a) (2014).

Here, the Board finds that good cause has been shown for the Veteran's failure to appear.  As such, on remand, the Veteran should be provided opportunity to schedule a VA examination to determine the current severity of his bilateral knee disability.  

However, the Board observes that the duty to assist is not a one-way street. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran believes entitled to an increased rating for his claimed disabilities, he must at least fulfill his minimal obligation of reporting for a VA medical examination when it is scheduled.  Individuals for whom reexaminations have been authorized and scheduled are required to report for such reexaminations. 38 C.F.R. § 3.327(a).  In other words, the Veteran must participate in the development of his record.   

Additionally, remand is also warranted for a new examination in order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet.App. 158 (2016).   The Veteran was last provided a VA examination in May 2010.  Since the Veteran's claim was last before the Board, the Court issued a decision finding that VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald 8 Vet.App. 158 (2016); 38 C.F.R. §4.59 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Critically, this type of joint testing was not accomplished during the Veteran's May 2010 VA examination.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  Accordingly, new VA examination is warranted here.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected bilateral knee disabilities.  The claims file should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted, and if possible, with the range of the opposite undamaged joint.

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.

If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degree of lost motion during such flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The presence of ankylosis must be noted.  The examiner must also indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's knees, if any.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so state.

Further, the examiner must indicate whether there is cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion of the joint or partial removal of the semilunar cartilage.

2. After undertaking the development above, the Veteran's claim should be readjudicated.   If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







